Per Curiam.

The settlement before the probate court is conclusive as to the collection of the 1500 dollars due from Ashby. No fraud is suggested, and what is adjudicated by a court of competent jurisdiction cannot be impeached collaterally, but is binding upon the parties until set aside directly by reversal or otherwise. The administrator had power to receive the debt ánd discharge the mortgage, and he in effect did so, at least as against the legatees. He is now concluded from averting that the debt was not collected.